On Motion to Dismiss.
Taliaferro, J.
The ground taken to sustain that motion is that the bond is insufficient for a suspensive appeal, and that the amount not having been fixed by the judge a quo it can not avail as a devolutive appeal. The judgment was for six thousand dollars. The bond is for ten thousand dollars, with four sureties, each bound for twenty-five hundred dollars. But it is contended that in the clause of the bond expressing its condition the name of one of the sureties does not appear, and that three of them only are bound, and that the amount of the obligation is seventy-five hundred dollars — less than one-half over 'and above the amount of the judgment. This objection is wholly without weight. In the body of the bond the names of the four sureties are written, and all four of them sign the instrument. The non-appearance of the name of one of the sureties in the conditional clause of the bond was evidently a mere clerical error and a matter of no moment.
It is ordered that the motion be overruled.